DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the reference labels and numbers within Figures 1 to 4 are blurry and pixelated, resulting in some being illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 5 and 15 are objected to because of the following informalities:  
Claim 2, page 42, line 3, requires a period at the end.
Claim 5, page 42, line 2, “the data processing system” should read as “a data processing system”.
Claim 15, page 44, line 1, “the processing unit” should read as “a processing unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 9-11, 13-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. Patent No. 5,455,834), hereinafter referred to as Chang.

Regarding claim 1, Chang discloses: An apparatus (system 10) comprising:
a memory management unit (MMU) (memory 40 of memory management unit (MMU) 16) operable to process memory transactions (4:25–27: “As mentioned above, it is MMU 16 which translates addresses for CPU 12 by accessing and consulting the TDS 22 in main memory 18.” 
The Examiner finds the MMU 16 translating addresses for CPU 12 by accessing and consulting the TDS 22 in main memory 18 as disclosed in Chang teaches the claimed “memory management unit (MMU) operable to process memory transactions”.); and
an error-detecting circuit (error processor 48) located after the MMU (The Examiner finds the error processor 48 receiving and processing the information transmitted from the memory 40 of MMU 16 of Chang teaches the claimed “error-detecting circuit located after the MMU”.);
wherein the MMU is configured, for a memory transaction, to determine, from a respective memory address (the virtual address) mapping for the memory transaction, a corresponding memory address (associated physical address) to which the memory transaction applies (4:47–52: “As shown in FIG. 2, the system 24 (which is also the TLB) first comprises a code generator 30 which receives a virtual address on address lines 32, and an associated physical address, which represents the translation for the virtual address, on data lines 34.”
The Examiner finds the receiving the virtual address on address lines 32 and an associated physical address, which represents the translation for the virtual address, on data lines 34 as disclosed in Chang teaches the claimed “wherein the MMU is configured, for a memory transaction, to determine, from a respective memory address mapping for the memory transaction, a corresponding memory address to which the memory transaction applies”.),
wherein the determined memory address comprises a first part representing a memory location to which the memory transaction applies and a second part representing an error-detecting code that has been generated for the memory address using the first part of the memory address (4:52–64: “Using the addresses received, code generator 30 generates two error detection codes. A first error code EDC1 is generated using the virtual address and a second error code EDC2 is generated using the physical address. Preferably, each of the error codes generated is a unique representation of the specific virtual and physical address so that each code may be deciphered along with its corresponding address at a later time to determine whether the corresponding address has been altered. This will be elaborated upon in a subsequent section. After generation, error code EDC1 is outputted onto lines 36 and error code EDC2 is outputted onto lines 38.”
The Examiner finds the second error code EDC2 (line 38) being generated using the physical address (line 34) as disclosed in Chang teaches the claimed “wherein the determined memory address comprises a first part representing a memory location to which the memory transaction applies and a second part representing an error-detecting code that has been generated for the memory address using the first part of the memory address”.); and
wherein the memory address determined by the MMU is subsequently provided to the error-detecting circuit, wherein the error-detecting circuit is configured to check, using the error-detecting code for the memory address, whether the memory address received by the error-detecting circuit is valid (5:26–63: “Memory 40 also comprises a compare unit 42 which receives an input virtual address from the CPU 12. Unit 42 serves to compare the input address with the addresses A1 -AN in the memory 40 to determine whether there is a match. If none of the addresses A1 -AN match the input address, compare unit 42 generates a "miss" on line 46 and no entry line information is outputted. If, on the other hand, a match is found, and if the valid bit VB corresponding to the matched address is set to "1", then compare unit 42 causes the matched address to be outputted on lines 50, its associated data to be outputted on lines 52, and the two corresponding error codes EDC1 and EDC2 to be outputted on lines 54 and 56, respectively. In effect, unit 42 causes the entry line containing the matched address to be outputted. Unit 42 also generates a "hit" on line 46 to indicate that a match has been found.”
“System 24 further comprises an error processor 48 for receiving and processing the information transmitted from the memory 40. Specifically, error processor 48 receives the matched address on lines 50 and its corresponding error code EDC1 on lines 54, and processes the address with the code to determine whether the outputted address is identical to the address used originally to generate the error code. If not, then it means that the address was altered by some hardware defect while stored within memory 40. This in turn means that, while an address match was found, the address match was a "false" one. Hence, the data associated with the falsely matched address should not be used. As to the associated data received on lines 52 and its corresponding error code EDC2 received on lines 56, error processor 48 performs a similar procedure. That is, the data is processed with the error code to determine whether the outputted data is identical to the data used to generate the error code. If not, then it can be concluded that the data was corrupted by a hardware error occurring within memory 40 and, hence, the data should not be used. If either the outputted address or data contains an error, error processor 48 generates an error signal on line 58 to indicate that the entry line contains an error and, thus, the outputted information is invalid.”
The Examiner finds the error processor 48 receiving the matched address on lines 54, and its corresponding error code EDC2 on lines 56, and processes the address with the code to determine whether the outputted data is identical and thus, valid as being the data used to generate the error code, or contains an error and, thus, the outputted information is invalid as disclosed in Chang teaches the claimed “wherein the memory address determined by the MMU is subsequently provided to the error-detecting circuit, wherein the error-detecting circuit is configured to check, using the error-detecting code for the memory address, whether the memory address received by the error-detecting circuit is valid.”).

Regarding claim 2, Chang discloses: The apparatus of claim 1, wherein the error-detecting circuit is configured to check whether the memory address provided by the MMU is valid by performing a parity check using the first and second parts of the memory address (5:41–63: “System 24 further comprises an error processor 48 for receiving and processing the information transmitted from the memory 40. Specifically, error processor 48 receives the matched address on lines 50 and its corresponding error code EDC1 on lines 54, and processes the address with the code to determine whether the outputted address is identical to the address used originally to generate the error code. If not, then it means that the address was altered by some hardware defect while stored within memory 40. This in turn means that, while an address match was found, the address match was a "false" one. Hence, the data associated with the falsely matched address should not be used. As to the associated data received on lines 52 and its corresponding error code EDC2 received on lines 56, error processor 48 performs a similar procedure. That is, the data is processed with the error code to determine whether the outputted data is identical to the data used to generate the error code. If not, then it can be concluded that the data was corrupted by a hardware error occurring within memory 40 and, hence, the data should not be used. If either the outputted address or data contains an error, error processor 48 generates an error signal on line 58 to indicate that the entry line contains an error and, thus, the outputted information is invalid.”
The Examiner finds the error detection codes of Chang, known as Hamming error detection codes having a Hamming distance of three so that the codes used to detect up to two bits of error in the address and the data, generated by sub-generators 30A and 30B inherently teaches utilizing a parity-check matrix (i.e., the claimed “parity check”) to detect for the presence of errors. Accordingly, the Examiner finds the error processor 48 receiving the matched address on lines 54, and its corresponding error code EDC2 on lines 56, and processes the address with the code to determine whether the outputted data is identical and thus, valid as being the data used to generate the error code, or contains an error and, thus, the outputted information is invalid as disclosed in Chang teaches the claimed “wherein the error-detecting circuit is configured to check whether the memory address provided by the MMU is valid by performing a parity check using the first and second parts of the memory address.”).

Regarding claim 4, Chang discloses: The apparatus of claim 1, wherein when the error-detecting circuit determines that the memory address is valid, the memory transaction is allowed to proceed (4:25–45: “As mentioned above, it is MMU 16 which translates addresses for CPU 12 by accessing and consulting the TDS 22 in main memory 18. Accessing the main memory 18 each time an address translation is needed is slow, however. To accelerate the translation process, MMU 16 maintains a Table Lookaside Buffer (TLB) 24 which acts as a cache memory to hold the most recently requested address translations. If TLB 24 contains a requested translation, that is, if there is a "hit", the translated address is retrieved directly from TLB 24 and TDS 22 is not accessed at all. If, on the other hand, TLB 24 does not contain the requested translation (a "miss"), the miss walker 26 accesses main memory 18, retrieves the requested translation from TDS 22, and loads the translation into TLB 24 for future reference. In system 10, TLB 24 serves the important function of providing accurate address translations. If hardware errors occur within TLB 24, addresses may be mistranslated and these mistranslations may compromise system integrity. To prevent such a scenario from arising, the present invention provides a method and system for detecting and handling the hardware errors that may occur within TLB 24.”
The Examiner finds the CPU 12 retrieving the translated address directly from TLB 24 in response to a hit and a valid output from the error processor 48 as disclosed in Chang teaches the claimed “wherein when the error-detecting circuit determines that the memory address is valid, the memory transaction is allowed to proceed.”).

Regarding claim 5, Chang discloses: The apparatus of claim 1, wherein when the error-detecting circuit determines that the memory address is not valid, the data processing system performs an error handling operation (5:41–63: “System 24 further comprises an error processor 48 for receiving and processing the information transmitted from the memory 40. Specifically, error processor 48 receives the matched address on lines 50 and its corresponding error code EDC1 on lines 54, and processes the address with the code to determine whether the outputted address is identical to the address used originally to generate the error code. If not, then it means that the address was altered by some hardware defect while stored within memory 40. This in turn means that, while an address match was found, the address match was a "false" one. Hence, the data associated with the falsely matched address should not be used. As to the associated data received on lines 52 and its corresponding error code EDC2 received on lines 56, error processor 48 performs a similar procedure. That is, the data is processed with the error code to determine whether the outputted data is identical to the data used to generate the error code. If not, then it can be concluded that the data was corrupted by a hardware error occurring within memory 40 and, hence, the data should not be used. If either the outputted address or data contains an error, error processor 48 generates an error signal on line 58 to indicate that the entry line contains an error and, thus, the outputted information is invalid.”
The Examiner finds the error processor 48 generating an error signal on line 58 to indicate that the entry line contains an error and, thus, the outputted information is invalid as disclosed in Chang teaches the claimed “wherein when the error-detecting circuit determines that the memory address is not valid, the data processing system performs an error handling operation.”).

Regarding claim 6, Chang discloses: The apparatus of claim 1, further comprising: a memory (main memory 18) and a processing unit (CPU 12), wherein the error-detecting circuit located between the MMU and the memory (The Examiner finds the error processor 48 located between the memory 40 of MMU 16 and main memory 18 of Chang teaches the claimed “wherein the error-detecting circuit located between the MMU and the memory”.).

Regarding claim 9, Chang discloses: The apparatus of claim 6, wherein the memory address mappings are stored in a respective memory page table in memory, and wherein the memory address mappings are configured in advance of the processing (4:25–45: “As mentioned above, it is MMU 16 which translates addresses for CPU 12 by accessing and consulting the TDS 22 in main memory 18. Accessing the main memory 18 each time an address translation is needed is slow, however. To accelerate the translation process, MMU 16 maintains a Table Lookaside Buffer (TLB) 24 which acts as a cache memory to hold the most recently requested address translations. If TLB 24 contains a requested translation, that is, if there is a "hit", the translated address is retrieved directly from TLB 24 and TDS 22 is not accessed at all. If, on the other hand, TLB 24 does not contain the requested translation (a "miss"), the miss walker 26 accesses main memory 18, retrieves the requested translation from TDS 22, and loads the translation into TLB 24 for future reference. In system 10, TLB 24 serves the important function of providing accurate address translations. If hardware errors occur within TLB 24, addresses may be mistranslated and these mistranslations may compromise system integrity. To prevent such a scenario from arising, the present invention provides a method and system for detecting and handling the hardware errors that may occur within TLB 24.”
The Examiner finds the CPU 12 retrieving the translated address directly from the Table Lookaside Buffer (TLB) 24, which acts as a cache memory to hold the most recently requested address translations to accelerate the translation process as disclosed in Chang teaches the claimed “wherein the memory address mappings are stored in a respective memory page table in memory, and wherein the memory address mappings are configured in advance of the processing.”). 

Regarding claim 10, Chang discloses: A method of operating an apparatus comprising a memory management unit (MMU) (memory 40 of memory management unit (MMU) 16) operable to process memory transactions (4:25–27: “As mentioned above, it is MMU 16 which translates addresses for CPU 12 by accessing and consulting the TDS 22 in main memory 18.” 
The Examiner finds the MMU 16 translating addresses for CPU 12 by accessing and consulting the TDS 22 in main memory 18 as disclosed in Chang teaches the claimed “memory management unit (MMU) operable to process memory transactions”.); and an error-detecting circuit (error processor 48) located after the MMU (The Examiner finds the error processor 48 receiving and processing the information transmitted from the memory 40 of MMU 16 of Chang teaches the claimed “error-detecting circuit located after the MMU”.);
the method comprising:
for a memory transaction:
the MMU determining, from a respective memory address (the virtual address) mapping for the memory transaction, a corresponding memory address (associated physical address) to which the memory transaction applies (4:47–52: “As shown in FIG. 2, the system 24 (which is also the TLB) first comprises a code generator 30 which receives a virtual address on address lines 32, and an associated physical address, which represents the translation for the virtual address, on data lines 34.”
The Examiner finds the receiving the virtual address on address lines 32 and an associated physical address, which represents the translation for the virtual address, on data lines 34 as disclosed in Chang teaches the claimed “method comprising: for a memory transaction: the MMU determining, from a respective memory address (the virtual address) mapping for the memory transaction, a corresponding memory address (associated physical address) to which the memory transaction applies”.),
wherein the determined memory address comprises a first part representing a memory location to which the memory transaction applies and a second part representing an error-detecting code for the memory address that has been generated using the first part of the memory address (4:52–64: “Using the addresses received, code generator 30 generates two error detection codes. A first error code EDC1 is generated using the virtual address and a second error code EDC2 is generated using the physical address. Preferably, each of the error codes generated is a unique representation of the specific virtual and physical address so that each code may be deciphered along with its corresponding address at a later time to determine whether the corresponding address has been altered. This will be elaborated upon in a subsequent section. After generation, error code EDC1 is outputted onto lines 36 and error code EDC2 is outputted onto lines 38.”
The Examiner finds the second error code EDC2 (line 38) being generated using the physical address (line 34) as disclosed in Chang teaches the claimed “wherein the determined memory address comprises a first part representing a memory location to which the memory transaction applies and a second part representing an error-detecting code for the memory address that has been generated using the first part of the memory address”.); and
the memory address obtained by the MMU subsequently being provided to the error-detecting circuit, and the error-detecting circuit checking, using the error-detecting code for the memory address, whether the memory address received by the error-detecting circuit is valid (5:26–63: “Memory 40 also comprises a compare unit 42 which receives an input virtual address from the CPU 12. Unit 42 serves to compare the input address with the addresses A1 -AN in the memory 40 to determine whether there is a match. If none of the addresses A1 -AN match the input address, compare unit 42 generates a "miss" on line 46 and no entry line information is outputted. If, on the other hand, a match is found, and if the valid bit VB corresponding to the matched address is set to "1", then compare unit 42 causes the matched address to be outputted on lines 50, its associated data to be outputted on lines 52, and the two corresponding error codes EDC1 and EDC2 to be outputted on lines 54 and 56, respectively. In effect, unit 42 causes the entry line containing the matched address to be outputted. Unit 42 also generates a "hit" on line 46 to indicate that a match has been found.”
“System 24 further comprises an error processor 48 for receiving and processing the information transmitted from the memory 40. Specifically, error processor 48 receives the matched address on lines 50 and its corresponding error code EDC1 on lines 54, and processes the address with the code to determine whether the outputted address is identical to the address used originally to generate the error code. If not, then it means that the address was altered by some hardware defect while stored within memory 40. This in turn means that, while an address match was found, the address match was a "false" one. Hence, the data associated with the falsely matched address should not be used. As to the associated data received on lines 52 and its corresponding error code EDC2 received on lines 56, error processor 48 performs a similar procedure. That is, the data is processed with the error code to determine whether the outputted data is identical to the data used to generate the error code. If not, then it can be concluded that the data was corrupted by a hardware error occurring within memory 40 and, hence, the data should not be used. If either the outputted address or data contains an error, error processor 48 generates an error signal on line 58 to indicate that the entry line contains an error and, thus, the outputted information is invalid.”
The Examiner finds the error processor 48 receiving the matched address on lines 54, and its corresponding error code EDC2 on lines 56, and processes the address with the code to determine whether the outputted data is identical and thus, valid as being the data used to generate the error code, or contains an error and, thus, the outputted information is invalid as disclosed in Chang teaches the claimed “memory address obtained by the MMU subsequently being provided to the error-detecting circuit, and the error-detecting circuit checking, using the error-detecting code for the memory address, whether the memory address received by the error-detecting circuit is valid.”).

Regarding claim 11, Chang discloses: The method of claim 10, wherein the error-detecting circuit is configured to check whether the memory address provided by the MMU is valid by performing a parity check using the first and second parts of the memory address (5:41–63: “System 24 further comprises an error processor 48 for receiving and processing the information transmitted from the memory 40. Specifically, error processor 48 receives the matched address on lines 50 and its corresponding error code EDC1 on lines 54, and processes the address with the code to determine whether the outputted address is identical to the address used originally to generate the error code. If not, then it means that the address was altered by some hardware defect while stored within memory 40. This in turn means that, while an address match was found, the address match was a "false" one. Hence, the data associated with the falsely matched address should not be used. As to the associated data received on lines 52 and its corresponding error code EDC2 received on lines 56, error processor 48 performs a similar procedure. That is, the data is processed with the error code to determine whether the outputted data is identical to the data used to generate the error code. If not, then it can be concluded that the data was corrupted by a hardware error occurring within memory 40 and, hence, the data should not be used. If either the outputted address or data contains an error, error processor 48 generates an error signal on line 58 to indicate that the entry line contains an error and, thus, the outputted information is invalid.”
The Examiner finds the error detection codes of Chang, known as Hamming error detection codes having a Hamming distance of three so that the codes used to detect up to two bits of error in the address and the data, generated by sub-generators 30A and 30B inherently teaches utilizing a parity-check matrix (i.e., the claimed “parity check”) to detect for the presence of errors. Accordingly, the Examiner finds the error processor 48 receiving the matched address on lines 54, and its corresponding error code EDC2 on lines 56, and processes the address with the code to determine whether the outputted data is identical and thus, valid as being the data used to generate the error code, or contains an error and, thus, the outputted information is invalid as disclosed in Chang teaches the claimed “wherein the error-detecting circuit is configured to check whether the memory address provided by the MMU is valid by performing a parity check using the first and second parts of the memory address.”).

Regarding claim 13, Chang discloses: The method of claim 10, wherein when the error-detecting circuit determines that the memory address is valid, the memory transaction is allowed to proceed (4:25–45: “As mentioned above, it is MMU 16 which translates addresses for CPU 12 by accessing and consulting the TDS 22 in main memory 18. Accessing the main memory 18 each time an address translation is needed is slow, however. To accelerate the translation process, MMU 16 maintains a Table Lookaside Buffer (TLB) 24 which acts as a cache memory to hold the most recently requested address translations. If TLB 24 contains a requested translation, that is, if there is a "hit", the translated address is retrieved directly from TLB 24 and TDS 22 is not accessed at all. If, on the other hand, TLB 24 does not contain the requested translation (a "miss"), the miss walker 26 accesses main memory 18, retrieves the requested translation from TDS 22, and loads the translation into TLB 24 for future reference. In system 10, TLB 24 serves the important function of providing accurate address translations. If hardware errors occur within TLB 24, addresses may be mistranslated and these mistranslations may compromise system integrity. To prevent such a scenario from arising, the present invention provides a method and system for detecting and handling the hardware errors that may occur within TLB 24.”
The Examiner finds the CPU 12 retrieving the translated address directly from TLB 24 in response to a hit and a valid output from the error processor 48 as disclosed in Chang teaches the claimed “wherein when the error-detecting circuit determines that the memory address is valid, the memory transaction is allowed to proceed.”).

Regarding claim 14, Chang discloses: The method of claim 10, wherein when the error-detecting circuit determines that the memory address is not valid, the data processing system performs an error handling operation (5:41–63: “System 24 further comprises an error processor 48 for receiving and processing the information transmitted from the memory 40. Specifically, error processor 48 receives the matched address on lines 50 and its corresponding error code EDC1 on lines 54, and processes the address with the code to determine whether the outputted address is identical to the address used originally to generate the error code. If not, then it means that the address was altered by some hardware defect while stored within memory 40. This in turn means that, while an address match was found, the address match was a "false" one. Hence, the data associated with the falsely matched address should not be used. As to the associated data received on lines 52 and its corresponding error code EDC2 received on lines 56, error processor 48 performs a similar procedure. That is, the data is processed with the error code to determine whether the outputted data is identical to the data used to generate the error code. If not, then it can be concluded that the data was corrupted by a hardware error occurring within memory 40 and, hence, the data should not be used. If either the outputted address or data contains an error, error processor 48 generates an error signal on line 58 to indicate that the entry line contains an error and, thus, the outputted information is invalid.”
The Examiner finds the error processor 48 generating an error signal on line 58 to indicate that the entry line contains an error and, thus, the outputted information is invalid as disclosed in Chang teaches the claimed “wherein when the error-detecting circuit determines that the memory address is not valid, the data processing system performs an error handling operation.”).

Regarding claim 16, Chang discloses: The method of claim 10, wherein the apparatus further comprises a processing unit (CPU 12) and a memory (main memory 18), and wherein the error-detecting circuit is located between the MMU and the memory (The Examiner finds the error processor 48 located between the memory 40 of MMU 16 and main memory 18 of Chang teaches the claimed “wherein the error-detecting circuit is located between the MMU and the memory”.)

Regarding claim 18, Chang discloses: The method of claim 16, wherein the memory address mappings are stored in a respective memory page table in memory, and wherein the memory address mappings are configured in advance of the processing (4:25–45: “As mentioned above, it is MMU 16 which translates addresses for CPU 12 by accessing and consulting the TDS 22 in main memory 18. Accessing the main memory 18 each time an address translation is needed is slow, however. To accelerate the translation process, MMU 16 maintains a Table Lookaside Buffer (TLB) 24 which acts as a cache memory to hold the most recently requested address translations. If TLB 24 contains a requested translation, that is, if there is a "hit", the translated address is retrieved directly from TLB 24 and TDS 22 is not accessed at all. If, on the other hand, TLB 24 does not contain the requested translation (a "miss"), the miss walker 26 accesses main memory 18, retrieves the requested translation from TDS 22, and loads the translation into TLB 24 for future reference. In system 10, TLB 24 serves the important function of providing accurate address translations. If hardware errors occur within TLB 24, addresses may be mistranslated and these mistranslations may compromise system integrity. To prevent such a scenario from arising, the present invention provides a method and system for detecting and handling the hardware errors that may occur within TLB 24.”
The Examiner finds the CPU 12 retrieving the translated address directly from the Table Lookaside Buffer (TLB) 24, which acts as a cache memory to hold the most recently requested address translations to accelerate the translation process as disclosed in Chang teaches the claimed “wherein the memory address mappings are stored in a respective memory page table in memory, and wherein the memory address mappings are configured in advance of the processing.”). 

Regarding claim 19, Chang discloses: A method of configuring a set of memory address mappings for use by a memory management unit (MMU) (memory 40 of memory management unit (MMU) 16) associated with a processing unit (CPU 12) of a data processing system (system 10), the method comprising:
determining, for each of a plurality of virtual addresses (the virtual address) to be used by the processing unit, a respective mapping to a corresponding physical memory location (associated physical address)
(4:47–52: “As shown in FIG. 2, the system 24 (which is also the TLB) first comprises a code generator 30 which receives a virtual address on address lines 32, and an associated physical address, which represents the translation for the virtual address, on data lines 34.”
The Examiner finds the receiving the virtual address on address lines 32 and an associated physical address, which represents the translation for the virtual address, on data lines 34 as disclosed in Chang teaches the claimed “determining, for each of a plurality of virtual addresses to be used by the processing unit, a respective mapping to a corresponding physical memory location”.); and
generating a memory address (the translated physical address) for the physical memory location to which the memory address mapping applies, wherein the generated memory address comprises a first part representing the physical memory location and a second part representing an error-detecting code that has been generated for the memory address using the first part (4:52–64: “Using the addresses received, code generator 30 generates two error detection codes. A first error code EDC1 is generated using the virtual address and a second error code EDC2 is generated using the physical address. Preferably, each of the error codes generated is a unique representation of the specific virtual and physical address so that each code may be deciphered along with its corresponding address at a later time to determine whether the corresponding address has been altered. This will be elaborated upon in a subsequent section. After generation, error code EDC1 is outputted onto lines 36 and error code EDC2 is outputted onto lines 38.”
The Examiner finds the second error code EDC2 (line 38) being generated using the physical address (line 34), that is the associated physical address which represents the translation for the virtual address, on data lines 34 as disclosed in Chang teaches the claimed “generating a memory address for the physical memory location to which the memory address mapping applies, wherein the generated memory address comprises a first part representing the physical memory location and a second part representing an error-detecting code that has been generated for the memory address using the first part”.).

Regarding claim 20, Chang discloses: The method of claim 19, being performed by software code executing on a data processor, wherein the software code is stored on a non-transitory computer readable storage medium (3:50–4:3: “In system 10, the CPU 12, which may be a SPARC V9 microprocessor manufactured by Sun Microsystems, Inc. of Mountain View, Calif., operates by accessing and executing the program instructions 20 stored within the main memory 18. In the process of executing these instructions 20, CPU 12 generates a plurality of "virtual addresses" which the CPU 12 uses and understands. These virtual addresses, however, have no direct correlation with the "physical addresses" located in the main memory 18; thus, a two-tiered addressing scheme is created including virtual addresses used by the CPU 12, and physical addresses used by the main memory 18. To map the virtual addresses to the physical addresses, and thereby, allow the CPU 12 to access physical locations within the main memory 18, there is maintained a set of Translation Data Structures (TDS) 22 within the main memory 18 which contains a complete set of virtual-to-physical address translations. The TDS 22 is used by the MMU 16 to provide the CPU 12 with the address translations that it needs. Once the CPU 12 receives the address translation from the MMU 16, it uses the translated address to access the physical location in main memory 18.”
The Examiner finds the operation of the CPU 12 by accessing and executing the program instructions 20 stored within the main memory 18 as disclosed in Chang teaches the claimed “being performed by software code executing on a data processor, wherein the software code is stored on a non-transitory computer readable storage medium.”)

Allowable Subject Matter
Claims 3, 7, 8, 12, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
	Serebrin (U.S. Patent Application Publication No. 2016/0344731 A1) discloses: 
wherein the MMU is configured, for a memory transaction, to determine, from a respective memory address mapping for the memory transaction, a corresponding [valid] memory address to which the memory transaction applies,
wherein the determined [valid] memory address [results in response that includes the first signature containing] a first part representing a memory location to which the memory transaction applies and a second part representing an error-detecting code that has been generated for the memory address using the first part of the memory address; and
wherein the memory address determined by the MMU is subsequently . . . [determined] whether the memory address . . . is valid (Paragraph [0015]: “In some implementations, providing, to the device for each of the plurality of first requests, the response that includes the first signature includes generating, for each of the plurality of first requests, the response using the first signature in an error-detecting code field and the first physical address in a body of the response. Generating, for each of the plurality of first requests, the response using the first signature in the error-detecting code field and the first physical address in the body of the response may include generating an error-detecting code value using the first signature and content from the response other than content from the error-detecting code field, and using the error-detecting code value in the error-detecting code field of the response. Determining, by the component for each of the plurality of second requests, whether the corresponding second physical address is valid using the corresponding second signature may include validating, for each of the plurality of second requests, the corresponding second physical address using the corresponding second signature from an error-detecting code field in the corresponding one of the plurality of second requests. Determining, by the component for each of the plurality of second requests, whether the corresponding second physical address is valid using the corresponding second signature may include validating, for each of the plurality of second requests, the corresponding second physical address and an integrity of the corresponding one of the plurality of second requests using an error-detecting code value from an error-detecting code field in the corresponding one of the plurality of second requests, wherein the error-detecting code value is generated using the corresponding second signature.”
Paragraph [0030]: “The MMU, e.g., in a PCIe root complex, can begin processing the request while verifying the signature in parallel, and can abort processing of the request if the MMU determines that the signature is invalid, e.g., and halt, reset, or both, the device the first time the MMU receives an invalid address from the device. In some examples, when the MMU detects an invalid address or periodically, the MMU may rotate the secret value to effectively destroy all usable knowledge the attacking device may have. For instance, the secret value may be a per-device secret value and the MMU may change only the secret value for the device that provided the MMU with an invalid address. In some examples, the MMU may have two secret values for each device, e.g., for secret value rotation.”
The Examiner finds the MMU generating, for each of the plurality of first requests, the response using the first signature in an error-detecting code field and the first physical address in a body of the response to determine if the signature is valid (i.e., the whether the address is valid) as disclosed in Serebrin teaches “wherein the MMU is configured, for a memory transaction, to determine, from a respective memory address mapping for the memory transaction, a corresponding [valid] memory address to which the memory transaction applies, wherein the determined [valid] memory address [results in response that includes the first signature containing] a first part representing a memory location to which the memory transaction applies and a second part representing an error-detecting code that has been generated for the memory address using the first part of the memory address; and wherein the memory address determined by the MMU is subsequently . . . [determined] whether the memory address . . . is valid”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112